Exhibit 10.1

 

FOURTH AMENDED FORBEARANCE AGREEMENT

 

This FOURTH AMENDED FORBEARANCE AGREEMENT (this “Fourth Amended Forbearance
Agreement”), is dated as of October 30, 2007, is entered into by and among DDJ
Total Return Loan Fund, L.P., as the Lender (as defined in the Loan Agreement
referred to below), The Wornick Company, a Delaware corporation (the “Company”),
Right Away Management Corporation, a Delaware corporation, The Wornick Company
Right Away Division, a Delaware corporation, and The Wornick Company Right Away
Division, L.P., a Delaware limited partnership (each, a “Subsidiary”, and,
collectively, the “Subsidiaries”).

 

RECITALS:

 

A.                                   The Company, the Lender (as assignee of
Texas State Bank) and the Subsidiaries are parties to that certain Loan
Agreement, dated as of June 30, 2004 (as amended by the First Amendment thereto
dated as of March 16, 2007 and as further amended, modified, supplemented or
amended and restated from time to time, the “Loan Agreement”).

 

B.                                     As of the date hereof, the Events of
Default referred to herein as the “Specified Defaults” have occurred and are
continuing.

 

C.                                     The Company, the Lender and the
Subsidiaries entered into a Forbearance Agreement dated as of July 16, 2007 (the
“Forbearance Agreement”) pursuant to which the Lender agreed to forbear from
exercising its rights and remedies under the Loan Agreement during the
Forbearance Period (as defined in the Forbearance Agreement).

 

D.                                    The Company, the Lender and the
Subsidiaries entered into a First Amended Forbearance Agreement dated as of
August 13, 2007 (the “First Amended Forbearance Agreement”) pursuant to which
the Forbearance Period was extended through September 12, 2007.

 

E.                                      The Company, the Lender and the
Subsidiaries entered into a Second Amended Forbearance Agreement dated as of
September 12, 2007 (the “Second Amended Forbearance Agreement”) pursuant to
which the Forbearance Period was extended through October 14, 2007.

 

F.                                      The Company, the Lender and the
Subsidiaries entered into a Third Amended Forbearance Agreement dated as of
October 15, 2007 (the “Third Amended Forbearance Agreement”) pursuant to which
the Forbearance Period was extended through October 29, 2007.

 

G.                                     The Forbearance Period (as defined in the
Third Amended Forbearance Agreement) under the Third Amended Forbearance
Agreement will expire on October 30, 2007 and the Company and Subsidiaries have
asked the Lender to further extend the Forbearance Period through December 3,
2007;

 

H.                                    The Company and the Subsidiaries entered
into a forbearance agreement with certain holders (the “Noteholders”) of the
Company’s 10.875% Senior Secured Notes due 2011 (the “Notes”) holding not less
than $100 million in aggregate principal amount of the Notes, representing not
less than 80% of the aggregate principal amount of the Notes outstanding on
July 16, 2007 (the “Noteholder Forbearance Agreement”) pursuant to which the
Noteholders agreed to forbear from exercising their rights and remedies under
the Indenture until the

 

1

--------------------------------------------------------------------------------


 

expiration of the Forbearance Period (as defined in the Noteholder Forbearance
Agreement) on August 15, 2007. On August 13, 2007, the Company and the
Subsidiaries entered into a First Amended and Restated Forbearance Agreement
with the Noteholders (the “Amended Noteholder Forbearance Agreement”) pursuant
to which the Forbearance Period was further extended through September 16, 2007.
On September 12 2007, the Company and the Subsidiaries entered into a Second
Amended and Restated Forbearance Agreement with the Noteholders (the “Second
Amended Noteholder Forbearance Agreement”) pursuant to which the Forbearance
Period (as defined in the Second Amended Noteholder Forbearance Agreement) was
extended through October 16, 2007. On October 15, 2007, the Company and the
Subsidiaries entered into a Third Amended and Restated Forbearance Agreement
with the Noteholders (the “Third Amended Noteholder Forbearance Agreement”)
pursuant to which the Forbearance Period (as defined in the Third Amended
Noteholder Forbearance Agreement) was extended through October 31, 2007.

 

I.                                         The Company and the Subsidiaries have
advised the Lender that the Company, the Subsidiaries and the Noteholders will,
simultaneously with the execution of this Fourth Amended Forbearance Agreement,
amend and restate the Third Amended Noteholder Forbearance Agreement pursuant to
which the Noteholders shall agree to forbear from exercising the rights and
remedies available to the Noteholders under the Indenture, the Intercreditor
Agreement and the Collateral Agreements (as defined in the Indenture) until
December 6, 2007, all on the terms and conditions set forth in such amended and
restated forbearance agreement (as such agreement may be amended, modified,
supplemented or amended and restated from time to time, the “Fourth Amended
Noteholder Forbearance Agreement”).

 

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this Fourth
Amended Forbearance Agreement, and intending to be legally bound, the parties
hereto agree as follows:

 


ARTICLE I
DEFINITIONS

 


1.1                               DEFINED TERMS.

 


(A)                                  CAPITALIZED TERMS THAT ARE DEFINED IN THIS
FOURTH AMENDED FORBEARANCE AGREEMENT SHALL HAVE THE MEANINGS ASCRIBED TO SUCH
TERMS IN THIS FOURTH AMENDED FORBEARANCE AGREEMENT. ALL OTHER CAPITALIZED TERMS
SHALL HAVE THE MEANINGS ASCRIBED IN THE LOAN AGREEMENT. UNLESS THE CONTEXT OF
THIS FOURTH AMENDED FORBEARANCE AGREEMENT CLEARLY REQUIRES OTHERWISE, REFERENCES
TO THE PLURAL INCLUDE THE SINGULAR; REFERENCES TO THE SINGULAR INCLUDE THE
PLURAL; THE WORDS “INCLUDE,” “INCLUDES,” AND “INCLUDING” WILL BE DEEMED TO BE
FOLLOWED BY “WITHOUT LIMITATION”; AND THE TERM “OR” HAS, EXCEPT WHERE OTHERWISE
INDICATED, THE INCLUSIVE MEANING REPRESENTED BY THE PHRASE “AND/OR”.


 


(B)                                 THIS FOURTH AMENDED FORBEARANCE AGREEMENT
CONSTITUTES A “LOAN DOCUMENT” AS DEFINED IN THE LOAN AGREEMENT.

 


(C)                                  REFERENCES IN THIS FOURTH AMENDED
FORBEARANCE AGREEMENT TO THE LENDER SHALL CONSTITUTE REFERENCES TO DDJ TOTAL
RETURN LOAN FUND, L.P. SOLELY IN ITS CAPACITY AS THE LENDER.

 

2

--------------------------------------------------------------------------------


 


ARTICLE II
FORBEARANCE AND AMENDMENT TO LOAN AGREEMENT

 


2.1                               FORBEARANCE; FORBEARANCE DEFAULT RIGHTS AND
REMEDIES.


 


(A)                                  EFFECTIVE AS OF THE FOURTH AMENDED
FORBEARANCE EFFECTIVE DATE (AS DEFINED BELOW), THE LENDER AGREES THAT UNTIL THE
EXPIRATION OF THE “FORBEARANCE PERIOD” (AS DEFINED BELOW), IT WILL FORBEAR FROM
EXERCISING ITS RIGHTS AND REMEDIES AGAINST THE COMPANY OR THE SUBSIDIARIES UNDER
THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS AND/OR APPLICABLE LAW SOLELY WITH
RESPECT TO THE SPECIFIED DEFAULTS AND ANY EVENT OF DEFAULT RESULTING SOLELY FROM
THE COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES
ON JULY 15, 2007 (EXCLUDING, HOWEVER, IN EACH CASE, ITS RIGHT TO CHARGE INTEREST
ON ANY OBLIGATIONS DURING THE FORBEARANCE PERIOD AT THE DEFAULT INTEREST RATE
SPECIFIED IN THE REVOLVING NOTE AND THE TERM NOTE); PROVIDED, HOWEVER, (I) EACH
OF THE COMPANY AND THE SUBSIDIARIES SHALL COMPLY, EXCEPT TO THE EXTENT SUCH
COMPLIANCE IS EXPRESSLY EXCUSED BY THE TERMS OF THIS FOURTH AMENDED FORBEARANCE
AGREEMENT, WITH ALL EXPLICIT RESTRICTIONS OR PROHIBITIONS TRIGGERED BY THE
EXISTENCE AND/OR CONTINUANCE OF ANY EVENT OF DEFAULT UNDER THE LOAN AGREEMENT,
THIS FOURTH AMENDED FORBEARANCE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
(II) NOTHING HEREIN SHALL RESTRICT, IMPAIR OR OTHERWISE AFFECT THE LENDER’S
RIGHTS AND REMEDIES UNDER ANY AGREEMENTS CONTAINING SUBORDINATION PROVISIONS IN
FAVOR OF THE LENDER (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OR REMEDIES
AVAILABLE TO THE LENDER AS A RESULT OF THE OCCURRENCE OR CONTINUATION OF THE
SPECIFIED DEFAULTS OR ANY EVENT OF DEFAULT RESULTING FROM THE COMPANY’S FAILURE
TO MAKE THE SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007),
AND (III) NOTHING HEREIN SHALL RESTRICT, IMPAIR OR OTHERWISE AFFECT THE EXERCISE
OF THE LENDER’S RIGHTS UNDER THIS FOURTH AMENDED FORBEARANCE AGREEMENT. AS USED
HEREIN, THE TERM “SPECIFIED DEFAULTS” SHALL MEAN THE EVENTS OF DEFAULT LISTED ON
ANNEX I HERETO. DURING THE FORBEARANCE PERIOD, ANY CONDITION TO THE MAKING OF AN
ADVANCE UNDER THE LOAN AGREEMENT THAT WOULD NOT BE MET SOLELY BECAUSE OF THE
OCCURRENCE AND CONTINUANCE OF ANY SPECIFIED DEFAULT OR ANY EVENT OF DEFAULT
RESULTING SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST
PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007 IS HEREBY WAIVED.


 


(B)                                 AS USED HEREIN, THE TERM “FORBEARANCE
PERIOD” SHALL MEAN THE PERIOD BEGINNING ON THE FOURTH AMENDED FORBEARANCE
EFFECTIVE DATE (AS DEFINED BELOW) AND ENDING UPON THE OCCURRENCE OF A
TERMINATION EVENT. AS USED HEREIN, “TERMINATION EVENT” SHALL MEAN THE EARLIER TO
OCCUR OF (I) THE DELIVERY BY THE LENDER TO THE COMPANY, THE COUNSEL TO THE
NOTEHOLDER GROUP (AS DEFINED IN THE FOURTH AMENDED NOTEHOLDER FORBEARANCE
AGREEMENT) AND THE TRUSTEE (AS DEFINED IN THE INTERCREDITOR AGREEMENT) OF A
WRITTEN NOTICE TERMINATING THE FORBEARANCE PERIOD, WHICH NOTICE MAY BE DELIVERED
AT ANY TIME UPON OR AFTER THE OCCURRENCE OF ANY FORBEARANCE DEFAULT (AS DEFINED
BELOW), AND (II) DECEMBER 4, 2007. AS USED HEREIN, THE TERM “FORBEARANCE
DEFAULT” SHALL MEAN: (A) THE OCCURRENCE OF ANY EVENT OF DEFAULT THAT IS NOT
(I) A SPECIFIED DEFAULT OR (II) AN EVENT OF DEFAULT RESULTING SOLELY FROM THE
COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES ON
JULY 15, 2007, (B) THE DELIVERY OF ANY WRITTEN NOTICE BY THE NOTEHOLDERS TO THE
COMPANY TERMINATING THE FOURTH AMENDED NOTEHOLDER FORBEARANCE AGREEMENT, AND/OR
THE FORBEARANCE PERIOD (AS DEFINED IN THE FOURTH AMENDED NOTEHOLDER FORBEARANCE
AGREEMENT) AS A RESULT OF THE OCCURRENCE AND CONTINUATION OF ANY FORBEARANCE
DEFAULT (AS DEFINED IN THE FOURTH AMENDED NOTEHOLDER FORBEARANCE AGREEMENT) OR
ANY OTHER TERMINATION OF THE FOURTH AMENDED NOTEHOLDER FORBEARANCE AGREEMENT,
(C) THE DELIVERY OF ANY INDENTURE PAYMENT NOTICE (AS DEFINED IN SECTION 2.4
BELOW)

 

3

--------------------------------------------------------------------------------


 


TO THE LENDER, (D) THE FAILURE OF THE COMPANY OR ANY SUBSIDIARY TO COMPLY WITH
ANY TERM, CONDITION, COVENANT OR AGREEMENT SET FORTH IN THIS FOURTH AMENDED
FORBEARANCE AGREEMENT, (E) THE FAILURE OF ANY REPRESENTATION OR WARRANTY MADE BY
THE COMPANY OR ANY SUBSIDIARY UNDER THIS FOURTH AMENDED FORBEARANCE AGREEMENT TO
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE, (F) THE
FAILURE OF THE COMPANY PROMPTLY TO NOTIFY THE LENDER OF ANY AMENDMENT OR
MODIFICATION TO THE FOURTH AMENDED NOTEHOLDER FORBEARANCE AGREEMENT; (G) THE
EXECUTION OF ANY AMENDMENT OR MODIFICATION TO THE FOURTH AMENDED NOTEHOLDER
FORBEARANCE AGREEMENT, WHICH AMENDMENT OR MODIFICATION HAS A MATERIAL ADVERSE
EFFECT ON THE LENDER, AS DETERMINED BY THE LENDER IN ITS DISCRETION, (H) ANY
OCCURRENCE, EVENT OR CHANGE IN FACTS OR CIRCUMSTANCES OCCURRING ON OR AFTER THE
FOURTH AMENDED FORBEARANCE EFFECTIVE DATE THAT WOULD RESULT IN A MATERIAL
ADVERSE CHANGE, (I) THE OCCURRENCE OF ANY VIOLATION OR BREACH OF, OR OTHER
FAILURE TO OBSERVE, PERFORM OR COMPLY WITH, THE TERMS OF THE INTERCREDITOR
AGREEMENT BY THE TRUSTEE, OR (J) THE COMMENCEMENT BY OR AGAINST THE COMPANY OR
ANY SUBSIDIARY OF A PROCEEDING UNDER ANY DEBTOR RELIEF LAWS. ANY FORBEARANCE
DEFAULT SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE LOAN AGREEMENT.


 


(C)                                  UPON THE OCCURRENCE OF A TERMINATION EVENT,
THE AGREEMENT OF THE LENDER HEREUNDER TO FORBEAR FROM EXERCISING ITS RIGHTS AND
REMEDIES IN RESPECT OF THE SPECIFIED DEFAULTS AND ANY EVENT OF DEFAULT RESULTING
SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENT DUE
UNDER THE NOTES ON JULY 15, 2007 SHALL IMMEDIATELY TERMINATE WITHOUT THE
REQUIREMENT OF ANY DEMAND, PRESENTMENT, PROTEST, OR NOTICE OF ANY KIND, ALL OF
WHICH EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY WAIVES. THE COMPANY AND
THE SUBSIDIARIES AGREE THAT THE LENDER MAY AT ANY TIME AFTER THE OCCURRENCE OF A
TERMINATION EVENT PROCEED TO EXERCISE ANY OR ALL OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT, THE INTERCREDITOR AGREEMENT
AND/OR APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, ITS RIGHTS AND REMEDIES ON
ACCOUNT OF THE SPECIFIED DEFAULTS AND ANY OTHER EVENTS OF DEFAULT THAT MAY THEN
EXIST. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, UPON THE OCCURRENCE OF
A TERMINATION EVENT, THE LENDER MAY, UPON SUCH NOTICE OR DEMAND AS IS SPECIFIED
BY THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENTS, THE INTERCREDITOR AGREEMENT OR
APPLICABLE LAW, (I) COLLECT AND/OR COMMENCE ANY LEGAL OR OTHER ACTION TO COLLECT
ANY OR ALL OF THE OBLIGATIONS FROM THE COMPANY AND THE SUBSIDIARIES,
(II) FORECLOSE OR OTHERWISE REALIZE ON ANY OR ALL OF THE COLLATERAL, AND/OR
APPROPRIATE, SETOFF OR APPLY TO THE PAYMENT OF ANY OR ALL OF THE OBLIGATIONS,
ANY OR ALL OF THE COLLATERAL OR PROCEEDS THEREOF, AND (III) TAKE ANY OTHER
ENFORCEMENT ACTION OR OTHERWISE EXERCISE ANY OR ALL RIGHTS AND REMEDIES PROVIDED
FOR BY OR UNDER THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENTS, THE INTERCREDITOR
AGREEMENT AND/OR APPLICABLE LAW, ALL OF WHICH RIGHTS AND REMEDIES ARE FULLY
RESERVED BY THE LENDER.


 


(D)                                 ANY AGREEMENT BY THE LENDER TO EXTEND THE
FORBEARANCE PERIOD OR ENTER INTO ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT
MUST BE SET FORTH IN WRITING AND SIGNED BY A DULY AUTHORIZED SIGNATORY OF THE
LENDER. THE COMPANY AND EACH OF THE SUBSIDIARIES ACKNOWLEDGES THAT THE LENDER
HAS MADE NO ASSURANCES WHATSOEVER CONCERNING ANY POSSIBILITY OF ANY EXTENSION OF
THE FORBEARANCE PERIOD, ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT OR ANY
OTHER LIMITATIONS ON THE EXERCISE OF ITS RIGHTS, REMEDIES AND PRIVILEGES UNDER
OR OTHERWISE IN CONNECTION WITH THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS,
THE INTERCREDITOR AGREEMENT AND/OR APPLICABLE LAW.


 


(E)                                  THE COMPANY AND EACH OF THE SUBSIDIARIES
ACKNOWLEDGES AND AGREES THAT ANY FORBEARANCE, WAIVER, CONSENT OR OTHER FINANCIAL
ACCOMMODATION (INCLUDING THE

 

4

--------------------------------------------------------------------------------


 


FUNDING OF ANY BORROWING REQUEST UNDER THE REVOLVING LOAN) WHICH THE LENDER
MAY MAKE ON OR AFTER THE DATE HEREOF HAS BEEN MADE BY THE LENDER IN RELIANCE
UPON, AND IS CONSIDERATION FOR, AMONG OTHER THINGS, THE GENERAL RELEASES AND
REAFFIRMATION OF INDEMNITIES CONTAINED IN ARTICLE 4 HEREOF AND THE OTHER
COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND EACH OF
THE SUBSIDIARIES HEREUNDER.


 


2.2                               AMENDMENT TO SECTION 8.02. SECTION 8.02 OF THE
LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 


“BORROWER WILL NOT PERMIT THE AGGREGATE RENTALS PAYABLE UNDER ALL NON-CANCELABLE
OPERATING LEASES ENTERED INTO AFTER CLOSING TO WHICH BORROWER OR SUBSIDIARY IS A
PARTY TO EXCEED (A) $500,000 DURING ANY FISCAL YEAR ENDING WITH FISCAL YEAR
2006, (B) $1,250,000 DURING THE FISCAL YEAR 2007, AND (C) $1,500,000 THEREAFTER.
WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER IN ITS SOLE DISCRETION, NO SUCH
OPERATING LEASE ENTERED INTO AFTER MAY 1, 2007 AND HAVING A TERM GREATER THAN
ONE YEAR SHALL CONTAIN ANY RESTRICTION ON THE BORROWER’S OR APPLICABLE
SUBSIDIARY’S RIGHT TO GRANT A LIEN TO THE LENDER ON SUCH PERSON’S LEASEHOLD
INTEREST IN THE SUBJECT PROPERTY, AND THE LESSOR IN RESPECT OF EACH SUCH LEASE
SHALL HAVE AGREED TO PROVIDE UPON REQUEST A COLLATERAL ACCESS AGREEMENT
SUBSTANTIALLY IN THE FORM PROVIDED BY THE LENDER WITH SUCH MODIFICATIONS THEREIN
AS SHALL BE REASONABLY ACCEPTABLE TO THE LENDER. LENDER ACKNOWLEDGES AND
CONSENTS TO THE LEASES PLEDGED TO LENDER BY LEASEHOLD DEED OF TRUST TO SECURE
THE OBLIGATIONS AND THE OTHER EXISTING LEASES ON OTHER REAL PROPERTY DISCLOSED
TO LENDER. BORROWER AGREES NOT TO AMEND THE LEASES IN ANY MATERIAL RESPECT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER. AT LENDER’S REQUEST, BORROWER
AND ITS SUBSIDIARIES WILL GRANT LENDER FIRST LIENS ON THE LEASEHOLD INTEREST IN
ALL REAL PROPERTY LEASES TO THE EXTENT BORROWER AND ITS SUBSIDIARIES ARE
PERMITTED TO GRANT LIENS ON THEIR LEASEHOLD INTEREST UNDER SUCH LEASES.”


 


2.3                               MODIFICATION OF CERTAIN REPORTING
REQUIREMENTS. THE LENDER MAY IN ITS SOLE DISCRETION FROM TIME TO TIME INSTRUCT
THE COMPANY NOT TO DELIVER TO THE LENDER THE CASH BUDGETS CONTEMPLATED IN
SECTION 7.11 OF THE LOAN AGREEMENT OR THE WRITTEN REPORTS CONTEMPLATED IN
SECTION 7.21 OF THE LOAN AGREEMENT. THE COMPANY SHALL COMPLY WITH ANY SUCH
INSTRUCTION RECEIVED FROM THE LENDER UNTIL SUCH TIME AS INSTRUCTED TO THE
CONTRARY BY THE LENDER. THE COMPANY’S COMPLIANCE WITH THIS SECTION 2.3 SHALL
CONSTITUTE COMPLIANCE WITH SECTIONS 7.11 AND 7.21 OF THE LOAN AGREEMENT AND THE
COMPANY’S FAILURE TO COMPLY WITH THIS SECTION 2.3 SHALL CONSTITUTE AN EVENT OF
DEFAULT.


 


2.4                               INDENTURE PAYMENTS. THE COMPANY AND THE
SUBSIDIARIES HEREBY COVENANT AND AGREE TO GIVE TO THE LENDER AT LEAST FIVE
(5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF ITS OR THEIR INTENTION TO MAKE ANY
INTEREST PAYMENT IN RESPECT OF THE NOTES (EACH SUCH NOTICE, AN “INDENTURE
PAYMENT NOTICE”). FOR THE AVOIDANCE OF DOUBT, THE REQUIREMENT TO GIVE ANY SUCH
INDENTURE PAYMENT NOTICE SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, THE
REQUIREMENTS SET FORTH IN SECTION 7.21 OF THE LOAN AGREEMENT.


 


2.5                               EFFECTIVENESS. THIS FOURTH AMENDED FORBEARANCE
AGREEMENT SHALL BECOME EFFECTIVE AS OF THE FIRST DATE (THE “FOURTH AMENDED
FORBEARANCE EFFECTIVE DATE”) ON WHICH EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED AND EVIDENCE OF ITS SATISFACTION HAS BEEN DELIVERED TO COUNSEL TO THE
LENDER:

 

5

--------------------------------------------------------------------------------


 


(A)                                  THERE SHALL HAVE BEEN DELIVERED TO THE
LENDER IN ACCORDANCE WITH SECTION 6.5 HEREIN, COUNTERPARTS OF THIS FOURTH
AMENDED FORBEARANCE AGREEMENT EXECUTED BY EACH OF THE LENDER, THE COMPANY AND
EACH OF THE SUBSIDIARIES;


 


(B)                                 THE LENDER SHALL HAVE RECEIVED THE FOURTH
AMENDED NOTEHOLDER FORBEARANCE AGREEMENT, DULY EXECUTED AND DELIVERED BY EACH OF
THE COMPANY, THE SUBSIDIARIES, THE TRUSTEE AND THE NOTEHOLDERS, HAVING A
FORBEARANCE PERIOD (AS DEFINED THEREIN) (SUBJECT TO EARLIER TERMINATION UPON THE
OCCURRENCE AND CONTINUATION OF A FORBEARANCE DEFAULT, AS DEFINED THEREIN)
THROUGH AND INCLUDING A DATE THAT IS NO EARLIER THAN DECEMBER 5, 2007, AND SUCH
FOURTH AMENDED NOTEHOLDER FORBEARANCE AGREEMENT SHALL OTHERWISE BE SATISFACTORY
IN FORM AND SUBSTANCE TO THE LENDER; AND


 


(C)                                  THE LENDER SHALL HAVE RECEIVED ALL ACCRUED
AND UNPAID COSTS AND EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) REQUIRED TO BE
PAID PURSUANT HERETO OR THE LOAN AGREEMENT ON OR PRIOR TO THE FOURTH AMENDED
FORBEARANCE EFFECTIVE DATE.


 


ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS

 


3.1                               REPRESENTATIONS, WARRANTIES AND COVENANTS OF
THE COMPANY AND THE SUBSIDIARIES. TO INDUCE THE LENDER TO ENTER INTO THIS FOURTH
AMENDED FORBEARANCE AGREEMENT, EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY
REPRESENTS, WARRANTS AND COVENANTS TO THE LENDER AS FOLLOWS:


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF EACH
OF THE COMPANY AND THE SUBSIDIARIES IN THE LOAN DOCUMENTS ARE ON THE DATE OF
EXECUTION AND DELIVERY OF THIS FOURTH AMENDED FORBEARANCE AGREEMENT, AND WILL BE
ON THE FOURTH AMENDED FORBEARANCE EFFECTIVE DATE, TRUE, CORRECT AND COMPLETE IN
ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH
RESPECTIVE DATE (OR, TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE, ON AND AS OF SUCH EARLIER DATE), EXCEPT TO THE EXTENT
OF ANY INACCURACY RESULTING SOLELY FROM THE SPECIFIED DEFAULTS.


 


(B)                                 EXCEPT FOR THE SPECIFIED DEFAULTS OR AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, THE COMPANY AND EACH OF THE SUBSIDIARIES IS
IN COMPLIANCE WITH ALL OF THE TERMS AND PROVISIONS SET FORTH IN THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ITS PART TO BE OBSERVED OR PERFORMED,
AND NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


(C)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH OF THE COMPANY AND THE SUBSIDIARIES OF THIS FOURTH AMENDED FORBEARANCE
AGREEMENT:


 

(I)                                     ARE WITHIN ITS CORPORATE OR LIMITED
PARTNERSHIP POWERS, AS APPLICABLE;

 

(II)                                  HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE OR LIMITED PARTNERSHIP ACTION, AS APPLICABLE, INCLUDING THE CONSENT OF
THE HOLDERS OF ITS EQUITY INTERESTS WHERE REQUIRED;

 

(III)                               DO NOT AND WILL NOT (A) CONTRAVENE ITS
CERTIFICATE OF INCORPORATION OR BY-LAWS OR LIMITED PARTNERSHIP OR OTHER
CONSTITUENT DOCUMENTS, AS

 

6

--------------------------------------------------------------------------------


 

APPLICABLE, (B) VIOLATE ANY APPLICABLE REQUIREMENT OF LAW OR ANY ORDER OR DECREE
OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR APPLICABLE TO IT, (C) CONFLICT WITH
OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN OR
PERMIT THE TERMINATION OR ACCELERATION OF, ANY CONTRACTUAL OBLIGATION OF THE
COMPANY OR ANY OF THE SUBSIDIARIES, OR (D) RESULT IN THE CREATION OR IMPOSITION
OF ANY LIEN OR ENCUMBRANCE UPON ANY OF THE PROPERTY OF THE COMPANY OR ANY OF THE
SUBSIDIARIES; AND

 

(IV)                              DO NOT AND WILL NOT REQUIRE THE CONSENT OF,
AUTHORIZATION BY, APPROVAL OF, NOTICE TO, OR FILING OR REGISTRATION WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON, OTHER THAN THOSE WHICH PRIOR TO THE
FOURTH AMENDED FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN OBTAINED OR MADE AND
COPIES OF WHICH PRIOR TO THE FOURTH AMENDED FORBEARANCE EFFECTIVE DATE WILL HAVE
BEEN DELIVERED TO THE LENDER AND EACH OF WHICH ON THE FOURTH AMENDED FORBEARANCE
EFFECTIVE DATE WILL BE IN FULL FORCE AND EFFECT.

 


(D)                                 THIS FOURTH AMENDED FORBEARANCE AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND EACH OF THE
SUBSIDIARIES. EACH OF THIS FOURTH AMENDED FORBEARANCE AGREEMENT, THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF THE COMPANY AND THE SUBSIDIARIES, ENFORCEABLE AGAINST EACH SUCH
PERSON IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS RELATING TO OR
LIMITING CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO
ENFORCEABILITY.


 


(E)                                  WITHIN FIVE (5) BUSINESS DAYS AFTER THE
FOURTH AMENDED FORBEARANCE EFFECTIVE DATE, THE COMPANY SHALL FILE THIS FOURTH
AMENDED FORBEARANCE AGREEMENT AND THE FOURTH AMENDED NOTEHOLDER FORBEARANCE
AGREEMENT WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION AS AN
EXHIBIT TO A FILING BY THE COMPANY ON FORM 8-K PURSUANT TO THE SECURITIES AND
EXCHANGE ACT OF 1934, AS AMENDED, WHICH 8-K FILING AND ANY ACCOMPANYING PRESS
RELEASE SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE LENDER.


 


(F)                                    THE COMPANY AND THE SUBSIDIARIES SHALL
IMMEDIATELY NOTIFY THE LENDER UPON ITS OR THEIR BECOMING AWARE OF (I) AN EVENT
OF DEFAULT UNDER THE LOAN AGREEMENT OR AN EVENT OF DEFAULT (AS DEFINED IN THE
INDENTURE) UNDER THE INDENTURE THAT IS NOT A SPECIFIED DEFAULT OR AN EVENT OF
DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED
INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007 OR (II) THE OCCURRENCE OF
A FORBEARANCE DEFAULT (AS DEFINED IN THE FOURTH AMENDED NOTEHOLDER FORBEARANCE
AGREEMENT).


 


3.2                               SURVIVAL. THE REPRESENTATIONS AND WARRANTIES
IN SECTION 3.1 SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS FOURTH AMENDED
FORBEARANCE AGREEMENT AND THE FOURTH AMENDED FORBEARANCE EFFECTIVE DATE.


 


ARTICLE IV
GENERAL RELEASE; REAFFIRMATION OF INDEMNITY

 


(A)                                  IN CONSIDERATION OF, AMONG OTHER THINGS,
THE LENDER’S EXECUTION AND DELIVERY OF THIS FOURTH AMENDED FORBEARANCE
AGREEMENT, EACH OF THE COMPANY AND THE SUBSIDIARIES, ON BEHALF OF ITSELF AND ITS
SUCCESSORS AND ASSIGNS (COLLECTIVELY, “RELEASORS”), HEREBY FOREVER AGREES AND
COVENANTS NOT TO SUE OR PROSECUTE AGAINST ANY RELEASEE (AS DEFINED BELOW) AND
HEREBY FOREVER WAIVES, RELEASES AND DISCHARGES TO THE FULLEST EXTENT PERMITTED
BY LAW, EACH

 

7

--------------------------------------------------------------------------------


 


RELEASEE FROM, ANY AND ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS,
COUNTERCLAIMS, RIGHTS OF SET-OFF AND RECOUPMENT), ACTIONS, CAUSES OF ACTION,
SUITS, DEBTS, ACCOUNTS, INTERESTS, LIENS, PROMISES, WARRANTIES, DAMAGES AND
CONSEQUENTIAL AND PUNITIVE DAMAGES, DEMANDS, AGREEMENTS, BONDS, BILLS,
SPECIALTIES, COVENANTS, CONTROVERSIES, VARIANCES, TRESPASSES, JUDGMENTS,
EXECUTIONS, COSTS, EXPENSES OR CLAIMS WHATSOEVER (COLLECTIVELY, THE “CLAIMS”),
THAT SUCH RELEASOR NOW HAS OR HEREAFTER MAY HAVE, OF WHATSOEVER NATURE AND KIND,
WHETHER KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER
ARISING AT LAW OR IN EQUITY, AGAINST THE LENDER IN ANY CAPACITY AND ITS
AFFILIATES, SHAREHOLDERS, PARTICIPANTS AND “CONTROLLING PERSONS” (WITHIN THE
MEANING OF THE FEDERAL SECURITIES LAWS), AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS AND EACH AND ALL OF THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS, ADVISORS, AUDITORS, CONSULTANTS AND OTHER REPRESENTATIVES OF EACH OF
THE FOREGOING (COLLECTIVELY, THE “RELEASEES”), BASED IN WHOLE OR IN PART ON
FACTS WHETHER OR NOT NOW KNOWN, EXISTING ON OR BEFORE THE FOURTH AMENDED
FORBEARANCE EFFECTIVE DATE, THAT RELATE TO, ARISE OUT OF OR OTHERWISE ARE IN
CONNECTION WITH (I) ANY ASPECT OF THE BUSINESS, OPERATIONS, ASSETS, PROPERTIES,
AFFAIRS OR ANY OTHER ASPECT OF ANY OF THE COMPANY OR THE SUBSIDIARIES, (II) ANY
ASPECT OF THE DEALINGS OR RELATIONSHIPS BETWEEN OR AMONG THE COMPANY, THE
SUBSIDIARIES AND THEIR RESPECTIVE AFFILIATES, ON THE ONE HAND, AND THE LENDER,
ON THE OTHER HAND, OR (III) ANY OR ALL OF THE LOAN AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR ANY TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTS OR OMISSIONS IN
CONNECTION THEREWITH; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT RELEASE
THE LENDER FROM ITS EXPRESS OBLIGATIONS UNDER THIS FOURTH AMENDED FORBEARANCE
AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS. THE RECEIPT BY THE
COMPANY OF ANY OF THE REVOLVING LOAN OR OTHER FINANCIAL ACCOMMODATIONS MADE BY
THE LENDER ON OR AFTER THE DATE HEREOF SHALL CONSTITUTE A RATIFICATION,
ADOPTION, AND CONFIRMATION BY THE COMPANY AND THE SUBSIDIARIES OF THE FOREGOING
GENERAL RELEASE OF ALL CLAIMS AGAINST THE RELEASEES WHICH ARE BASED IN WHOLE OR
IN PART ON FACTS, WHETHER OR NOT NOW KNOWN OR UNKNOWN, EXISTING ON OR PRIOR TO
THE DATE OF RECEIPT OF ANY OF THE REVOLVING LOAN OR OTHER FINANCIAL
ACCOMMODATIONS. IN ENTERING INTO THIS FOURTH AMENDED FORBEARANCE AGREEMENT, EACH
OF THE COMPANY AND THE SUBSIDIARIES CONSULTED WITH, AND HAS BEEN REPRESENTED BY,
LEGAL COUNSEL AND EXPRESSLY DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS
OR OMISSIONS BY ANY OF THE RELEASEES AND EACH HEREBY AGREES AND ACKNOWLEDGES
THAT THE VALIDITY AND EFFECTIVENESS OF THE RELEASES SET FORTH HEREIN DO NOT
DEPEND IN ANY WAY ON ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE
ACCURACY, COMPLETENESS OR VALIDITY HEREOF. THE PROVISIONS OF THIS
ARTICLE 4(A) SHALL SURVIVE THE EXPIRATION OF THE FORBEARANCE PERIOD AND THE
TERMINATION OF THIS FOURTH AMENDED FORBEARANCE AGREEMENT, THE LOAN AGREEMENT,
THE OTHER LOAN DOCUMENTS AND PAYMENT IN FULL OF THE OBLIGATIONS.


 


(B)                                 WITHOUT IN ANY WAY LIMITING THEIR
REAFFIRMATIONS AND ACKNOWLEDGEMENTS SET FORTH IN ARTICLE 5 HEREOF, EACH OF THE
COMPANY AND THE SUBSIDIARIES HEREBY EXPRESSLY ACKNOWLEDGES, AGREES AND REAFFIRMS
ITS INDEMNIFICATION AND OTHER OBLIGATIONS TO AND AGREEMENTS WITH THE INDEMNIFIED
PARTIES SET FORTH IN ARTICLE 13 OF THE LOAN AGREEMENT. EACH OF THE COMPANY AND
THE SUBSIDIARIES FURTHER ACKNOWLEDGES, AGREES AND REAFFIRMS THAT ALL OF SUCH
INDEMNIFICATION AND OTHER OBLIGATIONS AND AGREEMENTS SET FORTH IN ARTICLE 13 OF
THE LOAN AGREEMENT SHALL SURVIVE THE EXPIRATION OF THE FORBEARANCE PERIOD AND
THE TERMINATION OF THIS FOURTH AMENDED FORBEARANCE AGREEMENT, THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS.

 

8

--------------------------------------------------------------------------------


 


ARTICLE V
RATIFICATION OF LIABILITY

 

Each of the Company and the Subsidiaries hereby ratifies and reaffirms all of
its payment and performance obligations and obligations to indemnify, contingent
or otherwise, under each of such Loan Documents to which it is a party, and
hereby ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Loan Documents to which it is a party as security
for the Obligations, and confirms and agrees that such liens and security
interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Fourth Amended Forbearance Agreement, the Loan
Agreement or any other Loan Document.

 


ARTICLE VI
MISCELLANEOUS

 


6.1                               NO OTHER AMENDMENTS; RESERVATION OF RIGHTS; NO
WAIVER. OTHER THAN AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS FOURTH AMENDED
FORBEARANCE AGREEMENT SHALL NOT BE DEEMED TO OPERATE AS AN AMENDMENT OR WAIVER
OF, OR TO PREJUDICE, ANY RIGHT, POWER, PRIVILEGE OR REMEDY OF THE LENDER UNDER
THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT OR APPLICABLE LAW, NOR SHALL THE
ENTERING INTO THIS FOURTH AMENDED FORBEARANCE AGREEMENT PRECLUDE THE LENDER FROM
REFUSING TO ENTER INTO ANY FURTHER AMENDMENTS OR FORBEARANCES WITH RESPECT TO
THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT. OTHER THAN AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, THIS FOURTH AMENDED FORBEARANCE AGREEMENT SHALL NOT CONSTITUTE
A FORBEARANCE WITH RESPECT TO (I) ANY FAILURE BY THE COMPANY OR ANY OF THE
SUBSIDIARIES TO COMPLY WITH ANY COVENANT OR OTHER PROVISION IN THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR (II) THE OCCURRENCE OR CONTINUANCE OF
ANY PRESENT OR FUTURE EVENT OF DEFAULT.


 


6.2                               RATIFICATION AND CONFIRMATION; SURVIVAL.
EXCEPT AS EXPRESSLY SET FORTH IN THIS FOURTH AMENDED FORBEARANCE AGREEMENT, THE
TERMS, PROVISIONS AND CONDITIONS OF THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE HEREBY RATIFIED AND CONFIRMED AND SHALL REMAIN UNCHANGED AND IN
FULL FORCE AND EFFECT WITHOUT INTERRUPTION OR IMPAIRMENT OF ANY KIND.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SECTIONS 2.2 AND 2.3 SHALL
SURVIVE THE TERMINATION OF THIS FOURTH AMENDED FORBEARANCE AGREEMENT.


 


6.3                               GOVERNING LAW. THIS FOURTH AMENDED FORBEARANCE
AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.


 


6.4                               HEADINGS. THE ARTICLE AND SECTION HEADINGS
CONTAINED IN THIS FOURTH AMENDED FORBEARANCE AGREEMENT ARE INSERTED FOR
CONVENIENCE ONLY AND WILL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF
THIS FOURTH AMENDED FORBEARANCE AGREEMENT.


 


6.5                               COUNTERPARTS. THIS FOURTH AMENDED FORBEARANCE
AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WILL BE
DEEMED AN ORIGINAL BUT ALL OF WHICH, WHEN TAKEN TOGETHER, WILL CONSTITUTE ONE
AND THE SAME INSTRUMENT. THIS FOURTH AMENDED FORBEARANCE AGREEMENT MAY BE
DELIVERED BY EXCHANGE OF COPIES OF THE SIGNATURE PAGE BY FACSIMILE TRANSMISSION
OR ELECTRONIC MAIL.

 

9

--------------------------------------------------------------------------------


 


6.6                               SEVERABILITY. THE PROVISIONS OF THIS FOURTH
AMENDED FORBEARANCE AGREEMENT WILL BE DEEMED SEVERABLE AND THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF THE OTHER PROVISIONS HEREOF; PROVIDED THAT IF ANY PROVISION OF THIS FOURTH
AMENDED FORBEARANCE AGREEMENT, AS APPLIED TO ANY PARTY OR TO ANY CIRCUMSTANCE,
IS JUDICIALLY DETERMINED NOT TO BE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, THE
PARTIES AGREE THAT THE COURT JUDICIALLY MAKING SUCH DETERMINATION MAY MODIFY THE
PROVISION IN A MANNER CONSISTENT WITH ITS OBJECTIVES SUCH THAT IT IS
ENFORCEABLE, AND/OR TO DELETE SPECIFIC WORDS OR PHRASES, AND IN ITS MODIFIED
FORM, SUCH PROVISION WILL THEN BE ENFORCEABLE AND WILL BE ENFORCED.


 


6.7                               AGREEMENT. THIS FOURTH AMENDED FORBEARANCE
AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT IN THE MANNER SPECIFIED FOR AN
AMENDMENT OF OR MODIFICATION TO THE LOAN AGREEMENT IN SECTION 12.10 OF THE LOAN
AGREEMENT.


 


6.8                               COSTS; EXPENSES. EACH OF THE COMPANY AND THE
SUBSIDIARIES HEREBY AGREES TO PAY TO DDJ TOTAL RETURN LOAN FUND, L.P., DDJ
CAPITAL MANAGEMENT, LLC AND THEIR RESPECTIVE AFFILIATES ON DEMAND ALL COSTS AND
EXPENSES (INCLUDING THE FEES AND EXPENSES OF LEGAL COUNSEL) OF SUCH PERSON
INCURRED IN CONNECTION WITH THE COMPANY AND THE SUBSIDIARIES. THE PROVISIONS OF
THIS SECTION 6.8 SHALL SURVIVE THE TERMINATION OF THIS FOURTH AMENDED
FORBEARANCE AGREEMENT PROVIDED, HOWEVER, THAT THE OBLIGATIONS UNDER THIS
SECTION 6.8 SHALL TERMINATE UPON THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE
TERMINATION OF THE LOAN AGREEMENT.


 


6.9                               ASSIGNMENT; BINDING EFFECT. NEITHER THE
COMPANY NOR ANY SUBSIDIARY MAY ASSIGN EITHER THIS FOURTH AMENDED FORBEARANCE
AGREEMENT OR ANY OF ITS RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER. ALL OF THE
TERMS, AGREEMENTS, COVENANTS, REPRESENTATIONS, WARRANTIES AND CONDITIONS OF THIS
FOURTH AMENDED FORBEARANCE AGREEMENT ARE BINDING UPON, AND INURE TO THE BENEFIT
OF AND ARE ENFORCEABLE BY, THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


 


6.10                        AMENDED AGREEMENT. THE PARTIES HERETO HEREBY
ACKNOWLEDGE AND AGREE THAT THE THIRD AMENDED FORBEARANCE AGREEMENT, DATED AS OF
OCTOBER15, 2007, BY AND AMONG THE LENDER, THE COMPANY AND THE SUBSIDIARIES IS
AMENDED AND RESTATED BY THIS FOURTH AMENDED FORBEARANCE AGREEMENT.


 


6.11                        ENTIRE AGREEMENT. THIS FOURTH AMENDED FORBEARANCE
AGREEMENT, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE INTERCREDITOR
AGREEMENT, TOGETHER WITH ANY AND ALL ANNEXES, EXHIBITS AND SCHEDULES THERETO
THAT ARE OR HAVE BEEN DELIVERED PURSUANT THERETO, CONSTITUTE THE ENTIRE
AGREEMENT AND UNDERSTANDING OF THE PARTIES IN RESPECT OF THE SUBJECT MATTER OF
THE LOAN AGREEMENT AND SUPERSEDE ALL PRIOR UNDERSTANDINGS, AGREEMENTS OR
REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN OR ORAL, TO THE EXTENT THEY
RELATE IN ANY WAY WITH RESPECT THERETO.


 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended
Forbearance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

COMPANY

 

 

 

THE WORNICK COMPANY

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

SUBSIDIARIES

 

 

 

THE WORNICK COMPANY RIGHT AWAY
DIVISION, L.P.

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

THE WORNICK COMPANY RIGHT AWAY
DIVISION

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

LENDER

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

By: GP Total Return, LP, its General Partner
By: GP Total Return, LLC, its General Partner
By: DDJ Capital Management, LLC, Manager

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

 

Name: David L. Goolgasian, Jr.

 

 

Title: Authorized Signatory

 

 

Fax: (781) 283-8541

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

 

Name: Jack S. Craig

 

 

Title: Authorized Signatory

 

 

Fax: (781) 283-8541

 

11

--------------------------------------------------------------------------------


 

ANNEX I

 

SPECIFIED DEFAULTS

 

The Events of Default:

 

1.                                       under Section 10.01(a) as a result of
(i) the failure to make the interest payment under the Loan Agreement due on
March 31, 2007 until April 20, 2007 and (ii) the failure to make the interest
payment under the Loan Agreement due on April 30, 2007 until May 2, 2007.

 

2.                                       under Section 10.01(a) as a result of
the failure to make the Annual Commitment Fee payment under the Loan Agreement
due on June 30, 2007 until August 7, 2007.

 

3.                                       under Section 10.01(b) as a result of a
breach of Section 7.12 resulting solely from the failure to make payments under
or perform covenants and agreements in material Contracts with trade creditors
or vendors occurring at any time prior to or during the Forbearance Period.

 

4.                                       under Section 10.01(c) based solely
upon the inaccuracy of any representation and warranty in Section 6.03 with
respect to any financial statements delivered prior to July 16, 2007 resulting
solely from the failure to characterize amounts owed under the Notes as current
liabilities.

 

5.                                       under Section 10.01(c) based solely
upon the inaccuracy of any representation and warranty in any Draw Request
resulting solely from the occurrence of any of the other Specified Defaults.

 

6.                                       under Section 10.01(j) arising from the
default occurring under the Indenture that either (i) is specified in the notice
to the Company from U.S. Bank National Association, as trustee, dated April 18,
2007 pertaining to requirements to deliver certain annual financial statements
and an opinion of counsel or (ii) is a default or an Event of Default (as
defined in the Indenture) under Section 6.1(3) of the Indenture resulting from
(A) breaches of Sections 4.4(a) (such breach consisting of the failure to
deliver the compliance certificate specified therein in respect of the Company’s
fiscal year ended December 31, 2006) and, in respect of the Company’s fiscal
years ended December 31, 2004 and December 31, 2005, 4.22 of the Indenture and
(B) the Company’s failure to deliver certain quarterly financial statements for
the fiscal quarters ended March 31, 2007 and June 30, 2007.

 

7.                                       under Section 10.01(l) based on the
failure to maintain in effect Government Contracts on MREs representing at least
20% of the total case volume of all outstanding MREs Government Contracts.

 

8.                                       under Section 10.01(r) based solely
upon the occurrence of any of the other Specified Defaults.

 

9.                                       under Section 10.01(b) or (c) based
solely upon the occurrence of the other Specified Defaults.

 

12

--------------------------------------------------------------------------------